                                                                                           FILED
                                                                                  2019 Jan-30 PM 01:36
                                                                                  U.S. DISTRICT COURT
                  UNITED STATES DISTRICT COURT                                        N.D. OF ALABAMA

             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOHN THOMAS MILLER,                    )
                                       )
            Plaintiff,                 )
                                       )
v.                                     )      Case No. 4:17-cv-00180-LCB-JEO
                                       )
JEFFERSON DUNN, et al.,                )
                                       )
            Defendants.                )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )                    Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

MICHAEL MCGREGOR,                      )
                                       )
            Plaintiff,                 )
                                       )
v.                                     )      Case No. 4:17-cv-00593-LCB-JEO
                                       )
JEFFERSON DUNN, et al.,                )
                                       )
            Defendants.                )

                                      ORDER

      This matter is before the court on Plaintiffs’ Joint Motion to Seal Their Joint

Motion to Compel in the above-captioned cases. (Doc. 90 in 4:17-cv-180-LCB-

JEO; Doc. 72 in 4:17-cv-516-LCB-JEO; and Doc. 75 in 4:17-cv-593-LCB-JEO).

Good cause having been shown, the motions are GRANTED. The Clerk of the
Court is DIRECTED to seal the following documents: Doc. 88 in 4:17-cv-180-

LCB-JEO; Doc. 70 in 4:17-cv-516-LCB-JEO; and Doc. 73 in 4:17-cv-593-LCB-

JEO.

       In light of the filing of an Amended Joint Motion to Compel in each case

(Doc. 89 in 4:17-cv-180-LCB-JEO; Doc. 71 in 4:17-cv-516-LCB-JEO; and Doc.

74 in 4:17-cv-593-LCB-JEO), the Clerk of the Court is FURTHER DIRECTED

to TERM the original Joint Motion to Compel in each case (Doc. 88 in 4:17-cv-

180-LCB-JEO; Doc. 70 in 4:17-cv-516-LCB-JEO; and Doc. 73 in 4:17-cv-593-

LCB-JEO).

       DONE and ORDERED, this the 30th day of January, 2019.


                                      ___________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge
